Per Curiam: This case is substantially like Farr v. West Chicago Park Comrs. 167 Ill. 355, and it was submitted on the same record. The only difference between the two cases is, the Farr case was an appeal by a part of the property owners from a judgment of confirmation, while this is a writ of error by a part of the property owners. The cases being alike, this must be controlled by Farr v. West Chicago Park Comrs. supra. The judgment will be reversed and the cause remanded as to the property of plaintiffs in error J. F. Hallissy, A. C. Wakeman, T. C. Brockhausen, T. Kerndt and G. M. Kerndt, with directions to reduce the assessment against their lands their proportionate shares of the sums illegally included in the estimate aforesaid, as declared in Farr v. West Chicago Park Comrs. supra. Reversed and remanded.